DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statements (IDS) form PTO-1449.  The IDSs have been considered. 
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for depositing silicon nitride, does not reasonably provide enablement for all known and/or unknown precursors.  The only precursors disclosed for depositing silicon nitride are diiodosilane, dichlorosilane, or silane for the silicon containing precursor and using nitrogen or ammonia for the nitrogen containing precursor (see specification, paras. [0060]-[0061]).  Applicant has not demonstrated possession nor is there any written description support for any other precursors, combinations thereof, and their corresponding processes.  No other specific precursors are disclosed nor contemplated by Applicant. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).  The claimed method must be commensurate in scope with what is disclosed in the specification and presently the claims are broad enough to encompass all possible precursors.  Applicant’s disclosure of a single specific process using diiodosilane and a nitrogen plasma to form silicon nitride does not entitle Applicant to a monopoly on all possible precursors and combinations thereof. The claims must be commensurate in scope with the written description. Incorporating the limitations of claims 6 and 9 into claims 1 and 8, respectively, would overcome this scope of enablement rejection. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 has been amended to recite “…wherein each repetition has a different growth rate…”. The metes and bounds are unclear with respect to this limitation. Is this simply based on natural process variability? Or is this based on the well-known and well-characterized phenomena of substrate-enhanced or substrate-inhibited growth regimes wherein the GPC is higher or lower in the beginning of the process due to non-linear surface saturation, island formation, and the like? Further still, looking to Applicant’s specification for support for different growth rates, in para. 74 Applicant discloses one GPC of about 0.259 Å/cycle and another GPC of about 0.261 Å/cycle, a practically negligible difference which is well within the scope of run-to-run variability and/or measurement error (also noting Applicant offers no details whatsoever regarding their GPC measurements, variability, calculations, or analysis thereof). Observed “differences” in growth rate may also be due to variations in uniformity across a wafer.  Also, what exactly does “about” include? About 0.259 Å/cycle includes values above and below the 0.259, for example overlapping the about 0.261, making these indistinguishable. What are Applicant’s standard deviations for these values? Further still, how exactly does Applicant even deposit or have any evidence thereof for forming, in one repetition (a cycle) apparently providing a thickness of e.g. about 0.259 Å and in the very next repetition apparently providing a thickness of about 0.261 Å or about 0.267 Å? In view of Applicant’s disclosure, and for the purpose of examination, these indistinguishable “differences” in growth rate from one cycle to the next is understood to occur naturally in the prior art processes for a variety of reasons as discussed above. It is unclear when infringement occurs since the prior art processes will naturally have some variation whether expressly stated or not. It is suggested Applicant instead claim they are using a different RF power for each cycle as this is a clear and deliberate change in a process variable.
Claim 15 similarly recites each repetition having a different growth rate and is indefinite for the same reasons discussed above.  It is suggested Applicant instead claim they are using a different RF power for each cycle.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2018/0151419) in view of Ishikawa et al. (US 2017/0243734) and Niskanen et al. (US 2014/0273528), all of record.
(Re Claim 1) Wu teaches a method of manufacturing a semiconductor device, the method comprising: 
forming spacers adjacent to a gate stack over a semiconductor fin (see Fig. 3A, spacers 316a/b, gate stack 314a/b over a semiconductor fin 302, paras. [0015], [0021], [0024], [0025], [0051]); and
depositing an etch stop layer over the gate stack and adjacent to the spacers (etch stop layer 306), the etch stop layer having a first thickness adjacent to the spacers and a second thickness larger than the first thickness over the gate stack (see Fig. 3A).
Wu teaches the etch stop layer may be silicon nitride deposited using ALD, however does not provide details regarding the specifics of the ALD process.  Therefore, one of ordinary skill in the art would be motivated to look to related art to teach how to form Wu’s layer of silicon nitride using ALD and having different thicknesses.  Related art from Ishikawa teaches details of an ALD process for forming the silicon nitride layer wherein the depositing the etch stop layer comprises pulsing a first precursor over the gate stack, the first precursor being a non-plasma after the pulsing the first precursor, pulsing a second precursor over the gate stack, the second precursor being a plasma biased towards the semiconductor fin, and wherein the plasma bias causing a growth rate boost to a portion of the etch stop layer (see discussion in paras. [0036], [0042]-[0044], [0052], [0064], [0067], [0068], and Table 1).  Ishikawa teaches the bias as claimed and therefore will have the same effect as claimed. While it is noted Ishikawa appears to teach continuously flowing the second (nitrogen) precursor during the deposition cycle and pulsing the plasma on during this step, which is deemed to meet the limitation of the pulsing a second precursor over the gate stack (e.g. noting para. [0064]), related art from Niskanen teaches the second (nitrogen) reactant may either be introduced continuously or supplied in the form of a pulse (see discussion in paras. [0050]-[0057]) as a known alternative for forming the SiN film.  It would have been obvious to one of ordinary skill in the art practicing Wu’s invention to rely on the teachings of Ishikawa and Niskanen to provide details regarding how to perform the SiN ALD process disclosed by Wu. 
(Re Claim 2) wherein the depositing the etch stop layer comprises depositing the etch stop layer over the semiconductor fin (see Fig. 3A of Wu).
(Re Claim 5) further comprising igniting the plasma, the igniting occurring over the semiconductor fin (Ishikawa teaches igniting an in situ plasma thereby formed over the fin).
(Re Claim 6) wherein the first precursor is diiodosilane and the second precursor is nitrogen (see Ishikawa Table 1).
(Re Claim 7) further comprising etching the etch stop layer to form second spacers over the spacers (see Wu Figs. 3A-3B, etch stop layer 306 remains as second spacers over first spacers 316 after etching, paras. [0040]-[0041]).

(Re Claim 15) Wu teaches a method of manufacturing a semiconductor device, the method comprising: placing a substrate having a first spacer adjacent to a gate stack over a semiconductor into a deposition chamber, and depositing a silicon nitride layer using ALD (see Fig. 3A, spacers 316a/b, gate stack 314a/b over a semiconductor fin 302, paras. [0015], [0021], [0024], [0025], [0051], SiN etch stop layer 306 is deposited using ALD, ALD is performed in a deposition chamber).
Wu is silent regarding details of the SiN ALD process.  Therefore, one of ordinary skill in the art would be motivated to look to related art to teach how to form Wu’s layer of silicon nitride using ALD. Related art from Ishikawa teaches details of an ALD process for forming the silicon nitride layer wherein the first step comprises pulsing diiodosilane into the deposition chamber and purging the chamber after the first step, performing a second step comprising pulsing nitrogen into the deposition chamber and igniting the nitrogen into a plasma, and directing the plasma towards the substrate using a directional bias, and repeating the first step and the second step to build a layer of silicon nitride (see discussion in paras. [0036], [0042]-[0044], [0052], [0064], [0067], [0068], and Table 1).  While it is noted Ishikawa appears to teach continuously flowing the second (nitrogen) precursor during the deposition cycle and pulsing the plasma on during this step, which is deemed to meet the limitation of the pulsing a second precursor over the gate stack (e.g. noting para. [0064]), related art from Niskanen teaches the second (nitrogen) reactant may either be introduced continuously or supplied in the form of a pulse (see discussion in paras. [0050]-[0057]) as a known alternative for forming the SiN film. Regarding the first repetition having a different growth rate than the second repetition, see §112 rejection above, e.g. it is obvious the first two repetitions in the process will have differing degrees of surface saturation and therefore a different growth rate. It would have been obvious to one of ordinary skill in the art practicing Wu’s invention to rely on the teachings of Ishikawa and Niskanen to provide details regarding how to perform the SiN ALD process disclosed by Wu.
(Re Claims 16 and 17) wherein the directing the plasma is performed by applying a bias to a first electrode within a holding mount of the deposition chamber; and wherein during the directing the plasma a bias is applied to a showerhead within the deposition chamber (see paras. [0036], [0042], [0064], [0069]).
(Re Claim 18) wherein during the first step temperature within the deposition chamber is between about 200 °C and about 600 °C (see Ishikawa Table 1).
(Re Claim 19) wherein during the first step the deposition chamber temperature is between about 200 °C and about 450 °C (see Ishikawa Table 1).
(Re Claim 20) further comprising: etching the layer of silicon nitride to expose a source/drain region; and depositing a conductive material to make contact with the source/drain region (Figs. 3A-3C, etch stop layer 306 is etched to expose source/drain regions 318a/b and conductive material 330/340 is deposited to make contact with the source/drain regions).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2018/0151419) in view of Ishikawa et al. (US 2017/0243734).
(Re Claim 8) Wu teaches a method of manufacturing a semiconductor device, the method comprising: forming a first gate stack and a second gate stack over a semiconductor fin; forming a first spacer adjacent to the first gate stack and a second spacer adjacent to the second gate stack (see Fig. 3A, first and second spacers 316a/b, first and second gate stacks 314a/b over a semiconductor fin 302, paras. [0015], [0021], [0024], [0025], [0051]); and forms an etch stop layer (306), the etch stop layer having a first thickness adjacent to the first spacer and a second thickness larger than the first thickness over the first gate stack (see Fig. 3A); and etching the etch stop layer to form a third spacer adjacent to the first spacer, the third spacer comprising silicon nitride (Figs. 3A-3B, etch stop layer 306 remains as second spacers over first spacers 316 after etching, paras. [0040]-[0041]).
 Wu teaches the etch stop layer may be silicon nitride deposited using ALD, however does not provide details regarding the specifics of the ALD process.  Therefore, one of ordinary skill in the art would be motivated to look to related art to teach how to form Wu’s layer of silicon nitride using ALD and having different thicknesses.  Related art from Ishikawa teaches details of an ALD process for forming the silicon nitride layer wherein the first precursor is pulsed to react in a self-limiting reaction to form a first reaction product on a surface of the first gate stack and a surface of the first spacer, anisotropically pulsing a first plasma towards the first reaction product to form a first monolayer of a first material, and repeating the pulsing the first precursor and the anisotropically pulsing the first plasma to form an etch stop layer of the first material (see discussion in paras. [0036], [0042]-[0044], [0052], [0064], [0068], and Table 1). Regarding the repetitions having a different rate of growth, see §112 rejection above, e.g. it is obvious the first two repetitions in the process will have differing degrees of surface saturation and therefore a different growth rate.  It would have been obvious to one of ordinary skill in the art practicing Wu’s invention to rely on the teachings of Ishikawa to provide details regarding how to perform the SiN ALD process disclosed by Wu.
(Re Claim 9) wherein the first precursor is diiodosilane and the first plasma is a nitrogen plasma (see Ishikawa Table 1, paras. [0044, [0052], and [0064).
(Re Claim 10) further comprising igniting the first plasma, the ignition occurring over the semiconductor fin (Ishikawa teaches igniting an in situ plasma thereby formed over the fin).
(Re Claim 11) further comprising depositing a conductive material adjacent to the third spacer (see Wu Fig. 3C, conductive contacts 340 are formed).
(Re Claim 12) wherein a chamber pressure over the semiconductor fin during the pulsing the first precursor is between about 2.5 torr and about 22.5 torr (see Ishikawa Table 1, the pressure during the process may be 10-2000 Pa, 2000 Pa = 15 Torr).
(Re Claim 13) wherein the chamber pressure is less than about 15 torr (see Ishikawa Table 1, the pressure during the process may be 10-2000 Pa, 2000 Pa = 15 Torr).
(Re Claim 14) wherein the pulsing the first precursor occurs at a pressure over the semiconductor fin of between about 2.5 torr and about 22.5 torr (see Ishikawa Table 1, the pressure during the process may be 10-2000 Pa, 2000 Pa = 15 Torr).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2018/0151419), Ishikawa et al. (US 2017/0243734) and Niskanen et al. (US 2014/0273528), as applied above and further in view of Nguyen et al. (US 2014/0273524), all of record, and Faraz et al. (ACS Appl. Mater. Interfaces 2018, 10, 13158-13180), newly cited.
(Re Claim 3) wherein the depositing the etch stop layer is performed with a bias formed with a first electrode and a second electrode (see Ishikawa paras. [0036], [0042], [0069], and Table 1).
Wu, Ishikawa, and Niskanen are silent regarding the first electrode being set at a power of greater than 0 W and less than about 1500 W, although Ishikawa discloses controlling the bombardment by adjusting the bias.  Related art from Nguyen teaches (para. [0043]) applying substrate bias power in the range of 10-11000 W to control the flux of ions towards the substrate.  Faraz teaches using a substrate bias of up to 100 W (see Experimental Details, p. 13161) and further demonstrates the bias is a result effective variable (e.g. see Figs. 3, 7, 10, 11, and 19 and supporting text), therefore obvious to optimize and ascertainable through routine experimentation, also see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In view of Nguyen and Faraz, one of ordinary skill in the art would recognize the substrate bias power may be tuned within the claimed range to provide a desirable degree of bombardment and thus advantageous anisotropic film properties (noting Faraz et al. Figs. 3, 7, 10, 11, and 19 and supporting text).
(Re Claim 4) wherein the second electrode is set at a power of between about 300 W and about 500 W (see Ishikawa Table 1).

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. Applicant provided no substantial arguments with respect to the prior Office action, see 37 C.F.R. 1.111(b)-(c). The amended claims introduce new §112 issues as discussed above and do not yet distinguish the claimed invention over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822